Citation Nr: 1040719	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hemochromatosis, claimed as 
the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in April 2010.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hemochromatosis.  He 
specifically maintains that this blood disease is the result of 
his exposure to herbicides during his time in Vietnam.  A 
September 2009 statement by the Veteran's treating physician 
indicates that the physician had informed the Veteran that 
usually hemochromatosis was associated with mutation of a gene 
but that in the Veteran's case, hemochromatosis was an acquired 
disease.  The physician contended that the Veteran had "all the 
risks of those patients who have hemochromatosis without having 
the mutation now that this is an acquired disorder and most 
likely exposed secondary to Agent Orange."  Upon careful reading 
of this statement, the Board concludes that the underlying 
rationale for the physician's conclusion that hemochromatosis is 
acquired is not entirely clear.  As such, the Board has 
determined that a comprehensive examination should be scheduled, 
and a reasoned opinion regarding the etiology of this claimed 
disability sought.

The Board also observes that the Veteran has reported that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  The basis for these benefits is not clear; 
however, given the possibility that SSA may possess records 
supportive of the Veteran's claim, the Board finds that a remand 
for such records is warranted.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact 
SSA and obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA disability 
benefits and all underlying medical records.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

In light of the above discussion, the case is REMANDED for the 
following action:

1.  Contact the SSA and request a copy of the 
Veteran's complete SSA disability benefits 
file, including any administrative 
decision(s) on the Veteran's application for 
SSA disability benefits and all of the 
underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should also be associated with the 
claims file.

2.  Following the above action and receipt of 
any additional evidence schedule the Veteran 
for a VA examination with a hematologist (on 
a fee basis, if necessary) to determine the 
etiology of his hemochromatosis.  The claims 
folder should be forwarded to the examiner 
for review, and the examiner should be 
directed to elicit a complete history from 
the Veteran.  

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that 
hemochromatosis is related to any disease or 
injury in service, to include exposure to 
herbicides. 

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report, to include reference 
to pertinent evidence where appropriate.  The 
examiner should be specifically requested to 
comment on the opinion of the Veteran's 
private provider regarding whether 
hemochromatosis is acquired and is related to 
Agent Orange.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



